       Case 20-31585 Document 54-2 Filed in TXSB on 03/27/20 Page 1 of 1




                                       Schedule 54

Mineral Leases

       Legal Description: H&GN RR Pecos County, Block 8 various sections
       1.     Section 40: E/2, 320 acres more or less
       2.     Section 41: W/2, 320 acres more or less
       3.     Section 42: ALL, 640 acres more or less
       4.     Section 44: ALL, 640 acres more or less
       5.     Section 20: 635,22 acres
       6.     Section 22: 320 acres
                                                      Total: $59,775,824*


Surface Ownership

       Legal Description: H&GN RR Pecos County, Block 8 Section 39.5
       6 acres - $60,000.00


Easement

       Legal Description: H&GN RR Pecos County, Block 8 various sections
       1.     Section 13 – Pecos County 2016 – 144451 EA - $87,200
       2.     Section 19.5 – Pecos County 2016 – 144452 EA – $27,800
       3.     Section 21 – Pecos County 2018 – 155931 CC - $60,000




*Values were arrived at by using recent comparable sales of $21,000 per acre of undeveloped
property. Debtor owns a 99% interest.
